  Case 1:19-cv-00751-LMB-TCB Document 24-6 Filed 12/03/19 Page 1EXHIBIT       F
                                                                of 8 PageID# 237


PHELAN PETTY                                                                                     Michael G. Phelan
                                                                                                              Attorney
    TRIAL ATTORNEYS                                                                                     (804) 980-7100
                                                                                              mphelan@phelanpetty.com




                                                November 20, 2019


   Via Electronic Mail
   Stephen T. Fowler, Esq.
   Greenberg Traurig, LLP
   2101 L St., NW, Ste. 1000
   Washington, DC 20037

   Lori G. Cohen, Esq.
   Greenberg Traurig, LLP
   The Terminus
   3333 Piedmont Road, NE
   Suite 2500
   Atlanta, GA 30305

   Mary·Olga Lovett, Esq.
   Greenberg Traurig, LLP
   1000 Louisiana St., Ste. 1700
   Houston, TX 77002

          Evan Amber Overton and John Keenan Overton, co-administrators for the
          Estate of Ezra Michael Overton, deceased v. Fisher-Price, Inc. and Mattel, Inc.
          U.S.D.C, Eastern District of Virginia, Case No.: 1:19-cv-751 (LMB/TCB)

   Dear Counsel:

           I write to follow up on our multiple conversations about defendants' discovery
   production. We are at the point that plaintiffs are materially prejudiced by defendants'
   failure to produce documents that defendants agreed to produce.

          Please expedite production of the following:

                  1.     Response to RFPD No. 13 - On November 4, counsel agreed to produce
   IDI reports, Matter Detail Reports, Case History Reports and all internal documents
   concerning or related to other infants involving infants injured or dying while in a Rock 'n
   Play sleeper (not limited to this incident or the SnugaMonkey model). This should include
   all CPSC Epidemiologic Investigation Reports (EIR) in defendants' possession. [I note that
   the EIR concerning our Incident was not produced.] Plaintiffs agreed to drop from RFPD
   No. 13 the following: "Include in our response all pleadings and discovery with regard to
   those incidents that resulted in litigation." Please produce these documents by COB Friday



           664 I West Broad Street • Suite 406 • Richmond, VA 23230 • Phone (804) 980-7100 • Fax (804) 767-460 I
                                                     www.phelanpetty.com
Case 1:19-cv-00751-LMB-TCB Document 24-6 Filed 12/03/19 Page 2 of 8 PageID# 238



 or we will have to file a motion to compel. Given the looming deadlines in this case, further
 delay is simply unfairly prejudicial to Plaintiffs.

               2.     Date of manufacture of the Decedent's SnugaMonkey Sleeper- The
 Date Code on the Sleeper is 00Z5TLD. Please let us know by the COB Friday the date of
 manufacture of this sleeper. Please follow up by supplementing your response to RFPD No.
 5 by producing the packaging for a SnugaMonkey made during the same time period.

        We also need to quickly reach an agreement on and receive production of the
 following in order to avoid involving the Court:

               1.   Response to RFPD Nos. 3 & 4. - Producing only publically available
 recall announcements and media statements is insufficient. We are entitled to all
 correspondence between defendants and the CPSC regarding the Recall and for each Alert.

                2.    Response to RFPD Nos. 7 & 8- we agree to limit the scope of these
 Requests to engineering change notices and specification concerning or related to all models
 of Rock 'n Play Sleeper.

        To the extent that you believe that you have ah-eady produced the responsive
 documents, I ask that you identify the Bates Numbers of the documents you believe to be
 responsive. I do not believe that the document dumps we received comply with Rule 34, as
 the documents are neither organized and labeled nor produced as they would be kept in the
 ordinary course of business. For example, it is difficult to believe that defendants do not
 have all "other incident" information kept together. In this matter, defendants produced a
 small fraction of OSI documents scattered among other, unrelated documents. The entire
 production is like searching for a needle in a haystack. Conversely, Plaintiffs' Response to
 defendants' RFPDs is organized in labeled file folders. Please provide the requested
 material in labeled format.

        Thanks. I look forward to hearing from you soon.


                                                  Sincerely,



                                                  Michael G. Phelan

 Enclosures
 cc:   Jan Hinson, Esq. (w/encl.) (Via email only)
       Mr. and Mrs. John Keenan Overton (w/encl.) (Via email only)
Case 1:19-cv-00751-LMB-TCB Document 24-6 Filed 12/03/19 Page 3 of 8 PageID# 239




 Stephen T. Fowler
 1 202.530.8587
 1 202.261.0462
 fowlers@gtlaw.com




 November 23, 2019

  VIA ELECTRONIC MAIL                           VIA ELECTRONIC MAIL
  Michael G. Phelan, Esq.                       Jan V. Hinson, Esq.
  Jonathan M. Petty, Esq.                       LAW OFFICES OF JAN V.
  Brielle M. Hunt, Esq.                         HINSON, P.C.
  PHELAN PETTY, PLC                             330 East Coffee Street
  6641 West Broad Street,                       Greenville, SC 29601
  Ste 406                                       jan@janhinsonlaw.com
  Richmond, VA 23230
  mphelan@phelanpetty.com

            Re:        Overton, et al. vs. Mattel, Inc. and Fisher-Price, Inc.

 Dear Counsel:

         On behalf of Defendants Mattel, Inc. and Fisher-Price, Inc. (“Defendants”), we write to
 respond to your November 20, 2019 letter (“Letter”) regarding Defendants’ document productions
 in the above-referenced action (“Action”). As an initial matter, Defendants disagree with the
 statements in the Letter that they failed to produce any documents they agreed to produce. As
 made clear in the parties’ Joint Discovery Plan dated September 25, 2019 [Dkt. No. 16],
 Defendants agreed to “re-produce the document productions made by Mattel and Fisher-Price in
 the Goodrich vs. Fisher-Price, Inc. and Torres vs. Fisher-Price, Inc. and Mattel, Inc. et al. cases.”
 See Dkt. No. 16, p. 3. Defendants have done this. The parties further agreed that “[a]ny request
 by Plaintiffs that the prior productions be updated will be discussed in good faith among counsel.”
 Id. In response to any such requests, Defendants agreed they would produce any responsive, non-
 privileged documents to the extent they exist. They may not exist, and we all know that.

         Consistent with the agreement of the parties set forth in the Joint Discovery Plan,
 Defendants’ First Production of Documents was produced to Plaintiffs on October 18, 2019 via a
 FTP link from Defendants’ counsel. This first production contained 1,173 documents, totaling
 7,644 pages. These documents were described in Defendants’ letter to Plaintiffs served on October
 17, 2019, and clearly stated the production not only included documents that were produced in the
 Goodrich and Torres matters but also additional documents specific to the Overton case were
 being produced, which are the Epidemiologic Investigation Report (“EIR”) Plaintiffs’ claim not to
 have received and the Products Requirements Document. Defendants agreed to produce these
 additional corporate documents following what it believed to be good faith discussions with
 Plaintiffs’ counsel.

         On November 6, 2019, Defendants made a second document production of 826 documents,
 totaling 4,869 pages as set forth in Defendants’ letter of November 6, 2019 to Plaintiffs’ counsel.

 GREENBERG TRAURIG, LLP  ATTORNEYS AT LAW  WWW.GTLAW.COM
 Terminus 200 Building, 3333 Piedmont Road NE, Suite 2500, Atlanta, Georgia 30305  Tel: 678.553.2100      Fax 678.553.2212
Case 1:19-cv-00751-LMB-TCB Document 24-6 Filed 12/03/19 Page 4 of 8 PageID# 240

 Overton, et al. vs. Mattel, Inc. and Fisher-Price, Inc.
 November 23, 2019
 Page 2


 Defendants’ second production of documents included, among other things, all the drafts and
 correspondence associated with the ASTM standard for the Inclined Sleeper (F3118). Defendants
 second production of documents to Plaintiffs was made on November 6, 2019 via a FTP link from
 Defendants’ counsel.

        Notably, in the less than a two-month period since the parties’ Joint Discovery Plan was
 entered on September 25, 2019, Defendants have produced 1,999 documents, totaling 12,513
 pages. Plaintiffs’ assertion that Defendants failed to produce any responsive, non-privileged
 documents that they previously agreed to produce is simply incorrect.

         What is clear from the Letter is that Plaintiffs have not taken the time to carefully review
 the over 12,000 pages Defendants have produced in the Action.1 Instead, Plaintiffs would prefer
 that Defendants do their work for them. Indeed, by the Letter, Plaintiffs ask Defendants to
 “identify the Bates Numbers of the documents [they] believe to be responsive”, while at the same
 time contending the documents have not been produced. See November 20, 2019 Letter from
 Michael G. Phelan to Stephen Fowler, p. 2. While under no obligation to do so, Defendants
 provide below the Bates numbers for certain documents Plaintiffs have misstated were not
 produced.

        With respect to the specific Requests identified in the Letter, Defendants respond as
 follows:

          1.      Request No. 13 – The Letter misstates Defendants’ response to Request No. 13 in
 at least two respects. First, the Letter erroneously states that Defendants did not produce the EIR
 report concerning the incident at issue in the Action. As discussed briefly above, this document
 was produced on October 17, 2019 with Defendants’ first document production and bearing Bates
 number Mattel-OV0007571 - 0007644. In fact, Defendants’ October 17, 2019 letter to Plaintiffs
 clearly states that documents specific to the Overton case were being produced in addition to the
 Goodrich and Torres productions as Defendants had agreed to do. Second, Plaintiffs’ letter
 misstates the agreement of the parties following the November 6, 2019 meet and confer telephone
 call.2 To clarify the record, on November 6, 2019 Plaintiffs requested that Defendants produce all
 documents set out in Plaintiffs’ Request No. 13, including all EIR reports, Matter Detail Reports,

 11
    Plaintiffs’ assertion that Defendants’ production constitutes a document dump is not well taken. As made clear by
 the Bates numbers stamped on the documents, Defendants produced “the document productions made by Mattel and
 Fisher-Price in the Goodrich vs. Fisher-Price, Inc. and Torres vs. Fisher-Price, Inc. and Mattel, Inc. et al. cases” as
 they were produced in those actions per its agreement with Plaintiffs. See Dkt. No. 16., at p. 3. Counsel for Plaintiffs,
 Jan Hinson, who was counsel in the Goodrich matter, has actually had those documents for more than a year prior to
 this case being filed. Presumably when Plaintiffs requested Defendants reproduce those documents here, it was
 because they had reviewed and organized those documents as they saw fit and wished to rely on the same production
 here. Further, had Plaintiffs conducted even a high-level review of the documents produced by Defendants thus far
 they would recognize that the documents were produced in an organized fashion, largely grouped into categories of
 documents. That Defendants did not produce the documents in folders organized by topic (which it was certainly
 under no obligation to do), does not mean that the production does not comply with Fed. R. Civ. P. 34.
 2
   The Letter incorrectly states that the parties’ discussion took place on November 4, 2019. The discussion took
 place on November 6, 2019.



 GREENBERG TRAURIG, LLP       ATTORNEYS AT LAW      WWW.GTLAW.COM
Case 1:19-cv-00751-LMB-TCB Document 24-6 Filed 12/03/19 Page 5 of 8 PageID# 241

 Overton, et al. vs. Mattel, Inc. and Fisher-Price, Inc.
 November 23, 2019
 Page 3


 Case History Reports and all internal documents concerning or related to other incidents involving
 infants injured or dying while in a Rock n’ Play sleeper. Defendants did not agree to produce the
 requested documents. Rather, counsel for Defendants stated that we would consider Plaintiffs’
 request. Plaintiffs’ statement that Defendants agreed to produce those documents is flatly
 incorrect. Notwithstanding Plaintiffs’ misrepresentation of the parties’ November 6, 2019
 discussion, Defendants agree to supplement its production with the EIR reports, Matter Detail
 Reports, and Case History Reports regarding incidents involving the Rock n’ Play Sleeper leading
 up to and prior to the December 22, 2017 incident at issue in this case to the extent they exist and
 without waiving any objections. Defendants will produce as many of these supplemental
 documents as possible by Wednesday, November 27, 2019, and will supplement this production
 by December 6, 2019, as needed. Defendants are producing these documents without waiving
 their objections to the admissibility of any incident reports other than the one associated with the
 Overton incident.

         2.     Date of manufacture of the Decedent’s SnugaMonkey Sleeper – The Letter
 provided the Date Code on Decedent’s SnugaMonkey Sleeper and requested that Mattel provide
 the date of manufacture of Decedent’s SnugaMonkey Sleeper. On November 21, 2019 Plaintiffs
 provided Defendants with a corrected Date Code via email, stating the there was a typographical
 error in the Date Code contained in the Letter. As stated in Defendants’ response to Plaintiffs’
 email, Defendants are working on identifying the date of manufacture using the corrected Date
 Code provided on November 21, 2019 and will provide that information promptly to Plaintiffs
 upon Defendants’ receipt of that date.

         3.      Request Nos. 3 and 4 – Plaintiffs seek additional documents related to recall
 announcements and media statements. Defendants will supplement their production with
 additional responsive, non-privileged documents as stated in its Response to RFP No. 3 and 4, and
 will produce as many of these supplemental documents as possible by Wednesday, November 27,
 2019, and will supplement this production by December 6, 2019, as needed. Defendants are
 producing these documents without waiving their objections, and preserving their arguments as to
 the admissibility of any documents associated with the Recall and Safety Alert, which occurred
 over a year after the date of the Overton incident.

         4.      Request Nos. 7 and 8 – Plaintiffs seek engineering change notices and
 specifications concerning or related to all models of the Rock n’ Play Sleeper over a more than ten
 (10) year period. Engineering documents for numerous models of the Rock n’ Play Sleeper,
 including models not at issue in this case have been produced as part of the parties’ agreement that
 Defendants produce all documents produced in the Goodrich and Torres cases in lieu of
 conducting ESI searches. In addition, Defendants have produced the key design documents known
 as the Product Requirement Document (“PRD”) for the Rock ‘n Play Inclined Sleeper at issue in
 the Overton case. This can be found at Mattel-OV0007542 – 0007570. Defendants have further
 produced with its First Production, without waiving their objection to admissibility, the Quality
 Standard Operating Procedures (“QSOP’s”) for the instructions, warnings and labeling from 2008
 through 2016, and any changes made are self-evident. Accordingly, to the extent there are any
 “change notices” – assuming Defendants’ understanding of that vague and ambiguous term aligns



 GREENBERG TRAURIG, LLP      ATTORNEYS AT LAW      WWW.GTLAW.COM
Case 1:19-cv-00751-LMB-TCB Document 24-6 Filed 12/03/19 Page 6 of 8 PageID# 242

 Overton, et al. vs. Mattel, Inc. and Fisher-Price, Inc.
 November 23, 2019
 Page 4


 with Plaintiffs’ –       they have already been produced subject to Defendants’ objection to
 admissibility.

        Finally, Defendants are in the process of carefully reviewing Plaintiffs’ discovery
 responses and the documents produced, and there are issues and concerns which we will be
 addressing in a subsequent letter. In the meantime, please do not hesitate to reach out should you
 have any questions about the foregoing response, and we are happy to do a call with you.

                                                                     Cordially,




                                                                     Stephen T. Fowler



 cc:     Lori G. Cohen, Esq.
         Emily H. Bryan, Esq.
 ADMIN 36194309v1




 GREENBERG TRAURIG, LLP      ATTORNEYS AT LAW      WWW.GTLAW.COM
Case 1:19-cv-00751-LMB-TCB Document 24-6 Filed 12/03/19 Page 7 of 8 PageID# 243




 Stephen T. Fowler
 1 202.530.8587
 1 202.261.0462
 fowlers@gtlaw.com




 November 27, 2019

  VIA ELECTRONIC MAIL                           VIA ELECTRONIC MAIL
  Michael G. Phelan, Esq.                       Jan V. Hinson, Esq.
  Jonathan M. Petty, Esq.                       LAW OFFICES OF JAN V. HINSON, P.C.
  Brielle M. Hunt, Esq.                         11175 Cicero Drive
  PHELAN PETTY, PLC                             Ste 100
  6641 West Broad Street,                       Alpharetta, GA 30022
  Ste 406                                       jan@janhinsonlaw.com
  Richmond, VA 23230
  mphelan@phelanpetty.com

           Re:         Overton, et al. vs. Mattel, Inc. and Fisher-Price, Inc.

 Dear Counsel:

        In further response to Plaintiffs’ letter of November 20, 2019, Defendants provide the
 following information about the specific Requests identified in the Letter as follows:

         1.       Request No. 13 – Defendants have confirmed that all reports involving allegations
 of a fatality involving a Rock ‘n Play Sleeper that Defendants were aware of before the December
 22, 2017 incident alleged in this case (the “Event”) – with the exception of one (1) additional report
 which has been identified and will be produced next week – were produced to Plaintiffs in
 Defendants’ first production of documents. That production included all CPSC Epidemiologic
 Investigation Reports (EIR), Matter Detail Reports, and Case History Reports. The Defendants
 will produce the one additional EIR mentioned above without waiving their objections to the
 admissibility of any of these reports or any other documents related to other alleged incidents.
 Defendants deny that any of the allegations described in these reports were caused by the Rock ‘n
 Play Sleeper or the Defendants in any way or that the other alleged incidents are substantially
 similar to the Event.

        2.     Date of manufacture of the Decedent’s SnugaMonkey Sleeper – Defendants
 have investigated the code provided by Plaintiffs and state that the product at issue was
 manufactured on or about January 2, 2015.

         3.      Request Nos. 3 and 4 – Defendants will produce the non-privileged documents
 concerning the voluntary recall and Safety Alert identified by Defendants in their Responses to
 RFP Nos. 3 and 4, subject to and without waiving their objections. Defendants are in the process
 of bates labeling these documents and they will be produced to Plaintiffs by December 5, 2019.




 GREENBERG TRAURIG, LLP  ATTORNEYS AT LAW  WWW.GTLAW.COM
 Terminus 200 Building, 3333 Piedmont Road NE, Suite 2500, Atlanta, Georgia 30305  Tel: 678.553.2100  Fax 678.553.2212
Case 1:19-cv-00751-LMB-TCB Document 24-6 Filed 12/03/19 Page 8 of 8 PageID# 244

 Overton, et al. vs. Mattel, Inc. and Fisher-Price, Inc.
 November 27, 2019
 Page 2


          4.     Request Nos. 7 and 8 – Defendants have further considered Plaintiffs’ request for
 all engineering “change notices” and specifications concerning or related to all models of the Rock
 n’ Play Sleeper over a period of more than ten years. Pursuant to the Parties’ discovery plan,
 Defendants have produced extensive design specifications, engineering and testing documents,
 and labeling and consumer instructions spanning from 2008 through 2016. Although the
 thousands of documents produced may not cover every model of the Rock ‘n Play Sleeper sold
 over the past ten years, Defendants have produced the relevant documents for the model at issue
 in this case. Plaintiffs are aware that the differences among the other various models of the Rock
 ‘n Play Sleeper are either largely cosmetic in nature or provide additional functions, like the Smart
 Connect and auto rock features, which are not relevant to Plaintiffs’ claims in this case. Further,
 Plaintiffs’ request set forth in the letter of November 20, 2019 is inconsistent with the agreed upon
 Discovery Plan and disproportionate to the claims in this case.

        Please do not hesitate to reach out should you have any questions about the foregoing
 response, and we are happy to do a call with you.

                                                                     Cordially,




                                                                     Stephen T. Fowler



 cc:     Lori G. Cohen, Esq.
         Emily H. Bryan, Esq.
 ADMIN 36202621v2




 GREENBERG TRAURIG, LLP      ATTORNEYS AT LAW      WWW.GTLAW.COM
